Case: 5:20-cv-00113-JMH Doc #: 18 Filed: 08/20/21 Page: 1 of 13 - Page ID#: 981



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                           CENTERAL DIVISION
                               LEXINGTON


IRA DEAN ROLAND,                        )
                                        )
       Plaintiff,                       )                 Case No.
                                        )              5:20-CV-113-JMH
v.                                      )
                                        )     MEMORANDUM OPINION and ORDER
                                        )
KILOLO KIJAKAZI,                        )
ACTING COMMISSIONER OF SOCIAL           )
SECURITY,                               )
                                        )
       Defendant.                       )

                               ** ** ** ** **

       Plaintiff Ira Dean Roland seeks judicial review pursuant to

42 U.S.C. § 405(g) of the Commissioner’s final decision denying

his application for disability insurance benefits (DIB) under

Title II the Social Security Act (Act). Fully briefed (DE 10, 12

and 13), the matter is ripe for review.

       Plaintiff    applied    for     DIB    in    late      2016   (Certified

Administrative Transcript. (Tr. 231). An ALJ’s decision denying

Plaintiff’s application became the Commissioner’s final decision

when the Appeals Council denied Plaintiff’s request for review

(Tr.   83-93,   1-4).   See   20     C.F.R.   §    404.981.    The   Court   has

jurisdiction under 42 U.S.C. § 405(g).




                                Page 1 of 13
Case: 5:20-cv-00113-JMH Doc #: 18 Filed: 08/20/21 Page: 2 of 13 - Page ID#: 982



                            EVIDENCE BEFORE THE ALJ

       Plaintiff was 43 years old, in January 2016, when he alleged

he became disabled due to a back injury. (See Tr. 244, 248). After

a November 2015 workplace accident, Plaintiff’s chiropractor, Dr.

Jennifer Brooks, allowed him to return to work the next month (Tr.

748-50).

       In January 2016, a low back MRI showed mild degenerative

changes. (Tr. 415; see Tr. 356). The next month, orthopedist Dr.

John Vaughan observed some tenderness and reduced range of motion

in Plaintiff’s lower back, but otherwise observed normal posture,

leg strength, and gait. (Tr. 340). A low back CT study showed mild

degenerative changes without nerve impingement. (Tr. 417-19; see

Tr.    334,   356).    Dr.    Vaughan    recommended       pain   management,    not

surgery. (Tr. 335).

       In June 2016, independent medical examiner Dr. Ellen Ballard

reviewed      the   record    to     evaluate   Plaintiff’s       limitations    for

workers compensation. (Tr. 345-46). Video evidence showed that

Plaintiff could walk across a parking lot, drive, and step up and

down   from    a    large    truck    (Tr.   345).   Dr.    Ballard   opined    that

Plaintiff did not require any permanent restrictions. (Tr. 345-

46).

       In August 2016, Plaintiff saw neurologist Dr. Jason Hall for

a second opinion about possible back surgery. (Tr. 351). Apart

from a finding of low back tenderness, Dr. Hall’s other findings

                                     Page 2 of 13
Case: 5:20-cv-00113-JMH Doc #: 18 Filed: 08/20/21 Page: 3 of 13 - Page ID#: 983



were normal; they consisted of full strength, intact sensation,

normal reflexes, and a normal (negative) straight leg raise1 (Tr.

351-52). Dr. Hall, like Dr. Vaughan, did not recommend surgery.

(Tr. 352).

      Later that month, Plaintiff began pain management. While

there, a provider observed that, while Plaintiff had a tender low

back,   antalgic       gait,     and   restricted    range   of    motion,     he

nevertheless demonstrated normal strength, reflexes, sensation,

and coordination. (Tr. 359). That same day, chiropractor Dr. Brooks

opined that he could not return to work for a month and had a

limited ability to do many workplace activities. (Tr. 747).

      The    next     month,     orthopedist   Dr.    Vaughan     opined     that

Plaintiff’s only workplace restriction was that he could not lift

more than 40 pounds. (Tr. 795).

      Plaintiff told pain management specialist Dr. Michael Harned

in October 2016 that he had received only 10% pain relief with

injections. (Tr. 367). Findings were normal, including normal gait

and   station,      range   of   motion,   stability,   strength,    reflexes,

sensation, and straight leg raise. (Tr. 370).




1 Negative straight leg raise tests indicate no nerve root
impingement. See Massey v. Comm’r of Soc. Sec., 409 F. App’x 917,
919 n.1 (6th Cir. 2011) (“A straight-leg raise test checks for
radiculopathy, which is a term used to describe harm to spinal
nerves.”).
                                  Page 3 of 13
Case: 5:20-cv-00113-JMH Doc #: 18 Filed: 08/20/21 Page: 4 of 13 - Page ID#: 984



       In March 2017, Plaintiff saw Dr. Gregory Nazar for a third

opinion about whether he required surgery. (Tr. 399). An updated

MRI showed mild-to-moderate narrowing of the nerve root openings,

but no evidence of nerve compression. (Tr. 445-46; see Tr. 433).

Dr. Nazar agreed with Drs. Vaughan and Hall that surgery would not

be necessary. (Tr. 433).

       Later that month, state agency medical consultant Dr. Donna

Sadler reviewed the record to evaluate Plaintiff’s abilities and

limitations. (Tr. 149-52). See 20 C.F.R. § 404.1513a(b)(1) (such

“consultants are highly qualified and experts in Social Security

disability evaluation.”). Dr. Sadler opined that Plaintiff had

abilities consistent with a range of medium work, including the

ability to sit for up to six hours in a workday. (Tr. 149-52). See

id., § 404.1567(c).

       Other examination findings throughout the remainder of 2017

were    mixed.    At   some   visits,     Plaintiff    displayed     low   back

tenderness,      reduced   strength     and   range   of   motion,   decreased

sensation, antalgic gait, or an abnormal straight leg raise. (See

Tr. 459-60, 509, 518). At other times, he had normal posture, gait,

strength, tone, and coordination. (See Tr. 488, 485-86, 483).

       In September, after Dr. Harned implanted a temporary spinal

cord stimulator, Plaintiff reported immediate improvement in his

symptoms. (Tr. 528, 530). His pain was relieved by 70%, and he

desired permanent implant of a spinal cord stimulator. (Tr. 535,

                                Page 4 of 13
Case: 5:20-cv-00113-JMH Doc #: 18 Filed: 08/20/21 Page: 5 of 13 - Page ID#: 985



539). With this permanent implant, Plaintiff reported 55% pain

relief in November. (Tr. 727). In December, re-programming the

stimulator resulted in a 75% improvement in Plaintiff’s pain. (Tr.

732). He also displayed normal gait, station, stability, strength,

and sensation. (Tr. 731).

       In 2018, providers most often recorded normal examination

findings; including normal gait, posture, coordination, muscles,

stability, sensation, and reflexes. (See Tr. 815, 743-44, 834,

831,   828,   823-24,   870;   but   see   Tr.   831   (moderate    low   back

tenderness), 864 (low back tenderness, limited range of motion,

and positive straight leg raise)). Plaintiff was doing well enough

that he made changes to his home in hopes of fostering a child.

(See Tr. 848, 850-51).

       At the hearing before the ALJ, in October 2018, Plaintiff

testified that, even after the placement of his spinal cord

stimulator, he “hurt all the time” (Tr. 107). He claimed that the

spinal cord stimulator only “help[ed] a little.” (Tr. 120). He

said that he could not “sit very long without having to get up and

take breaks” due to back pain. (Tr. 117).

                               ALJ’S DECISION

       The ALJ followed     the Commissioner’s five-step sequential

evaluation process for disability claims (Tr. 85-92). See 20 C.F.R.

§ 404.1520(a)(4) (outlining the process). As relevant here, the

ALJ found at step two that Plaintiff had impairments that qualified

                                Page 5 of 13
Case: 5:20-cv-00113-JMH Doc #: 18 Filed: 08/20/21 Page: 6 of 13 - Page ID#: 986



as “severe” under the agency’s regulations. (Tr. 85). Between steps

three and four, the ALJ assessed Plaintiff’s RFC, finding that he

could perform a restricted range of sedentary work. (Tr. 87). See

id., §§ 404.1545(a)(1) (“Your [RFC] is the most you can still do

despite your limitations.”), 404.1567(a)(defining sedentary work).

At step five, the ALJ found that this RFC would allow Plaintiff to

perform other work existing in significant numbers in the national

economy.    (Tr.    91-92;     see    Tr.    126-27    (vocational      expert

testimony)). The ALJ thus concluded that Plaintiff was not disabled

(Tr. 92). The Plaintiff sought review by the Appeals Council.

           ADDITIONAL EVIDENCE BEFORE THE APPEALS COUNCIL

     As part of Plaintiff’s request for review of the ALJ’s

decision, he submitted additional evidence to the Appeals Council.

(Tr. 2, 8-74). The Appeals Council found that this evidence did

not show a reasonable probability that it would change the outcome

of the ALJ’s decision and/or did not relate to the relevant period.

(Tr. 2). Plaintiff does not challenge that finding.

                           STANDARD OF REVIEW

     “On   judicial     review,      an   ALJ’s   factual    findings    [are]

‘conclusive’ if supported by ‘substantial evidence.’” Biestek v.

Berryhill, 139 S. Ct. 1148, 1153 (2019) (quoting 42 U.S.C. §

405(g)). The substantial evidence threshold “is not high,” and

“defers to the presiding ALJ, who has seen the hearing up close.”

Id. at 1154, 1157. The substantial evidence standard is even less

                                Page 6 of 13
Case: 5:20-cv-00113-JMH Doc #: 18 Filed: 08/20/21 Page: 7 of 13 - Page ID#: 987



demanding   than   the   “clearly    erroneous”     standard    that   governs

appellate    review      of   district     court    factfinding—itself        a

deferential standard. Dickinson v. Zurko, 527 U.S. 150, 152-53

(1999).

     Substantial evidence is the type of evidence that would

suffice, at trial, to avoid a directed verdict. See NLRB v.

Columbian Enameling & Stamping Co., 306 U.S. 292, 300 (1939). It

is “more than a mere scintilla” and “means—and means only—such

relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Biestek, 139 S. Ct. at 1154 (internal

quotation omitted). A court may not try the case de novo, resolve

conflicts in the evidence, or decide questions of credibility. See

Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012).

A court may not try the case de novo, resolve conflicts in the

evidence, or decide questions of credibility. See Ulman v. Comm’r

of Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012). Even if the Court

were to resolve the factual issues differently, the ALJ’s decision

must stand if supported by substantial evidence. See Tyra v. Sec’y

of Health & Human Servs., 896 F.2d 1024, 1028 (6th Cir. 1990).

                                   ANALYSIS

     Although Plaintiff raises a number of arguments in his initial

brief (DE 10), he makes just one in his reply brief. (DE 13). He

contends argues that the ALJ should have found him disabled for a

closed period between January 2016 and December 2017 (DE 13).

                                Page 7 of 13
Case: 5:20-cv-00113-JMH Doc #: 18 Filed: 08/20/21 Page: 8 of 13 - Page ID#: 988



      As   an   initial   matter,   the    Court   finds   it    strange   that

Plaintiff never asked the ALJ to find a closed period of disability

during the administrative process. (See Tr. 190-91, 192-93). Nor

did he ask the Appeals Council to find that the ALJ erred by not

finding a closed period of disability. (See Tr. 230). Prior to the

argument in this case, Plaintiff alleged that he was disabled

during the entire period from January 2016 to January 2019; he

testified before the ALJ that his spinal cord stimulator only

“help[ed] a little.” (Tr. 120). Yet, he now argues that the ALJ

reversibly erred by not evaluating whether he was disabled for a

closed period prior to implantation of the spinal cord stimulator.

(DE 10). His argument is not well-taken.

      The ALJ reasonably concluded that Plaintiff was not disabled

for any continuous 12-month period between January 6, 2016, and

January 28, 2019. (Tr. 92-93). This finding was consistent with

the   previously-discussed       medical    opinions     of     Drs.   Ballard,

Vaughan, and Sadler. And as discussed above, the ALJ reasonably

explained why more restrictive opinions and Plaintiff’s reported

symptoms from throughout the relevant period were inconsistent

with other evidence, and thus, could not support greater functional

limitations or a finding of disability.

      Plaintiff contends the ALJ sugarcoated the evidence from 2016

and 2017, while focusing on his significant improvement after

implantation of the spinal cord stimulator.                (DE 10). On the

                                Page 8 of 13
Case: 5:20-cv-00113-JMH Doc #: 18 Filed: 08/20/21 Page: 9 of 13 - Page ID#: 989



contrary, the ALJ discussed the mixed evidence from throughout the

relevant period, including the January 2016 lower back MRI, the

March 2016 CT, Plaintiff’s failed attempts to obtain pain relief,

the March 2017 MRI, and mixed examination findings. (See Tr. 88-

89). Boiled down to its essence, Plaintiff’s argument asks the

Court to re-weigh the same evidence examined by the ALJ but reach

a different conclusion about what that evidence showed. The Court

declines Plaintiff’s invitation to overstep the limited bounds of

its review. See Ulman, 693 F.3d at 713; Tyra, 896 F.2d at 1028.

     As to Plaintiff’s other arguments, the Court finds the record

contains substantial evidence in the form of medical and vocational

evidence to support the Commissioner’s findings to the contrary.

For example, between steps three and four, an ALJ assesses a

claimant’s    RFC,    which     is    the     most     he    can   do    despite    his

impairments.     20    C.F.R.        §§     404.1520(a)(4),         404.1545(a)(1),

404.1546(c).    The   claimant        bears     the    burden      of    showing   that

limitations     should     be        included     in        his    RFC    assessment.

Clarification of Rules Involving Residual Functional                         Capacity

Assessments, 68 Fed. Reg. 51153-01, 51155 (Aug. 26, 2003) (comments

to final rule). Here, far more than a scintilla of evidence

supports the ALJ’s finding that Plaintiff had the RFC to do a

restricted range of sedentary work. (See Tr. 87-91). See Biestek,

139 S. Ct. at 1154.



                                 Page 9 of 13
Case: 5:20-cv-00113-JMH Doc #: 18 Filed: 08/20/21 Page: 10 of 13 - Page ID#: 990



       In making his RFC assessment, the ALJ                 must address the

claimant’s reported symptoms (what was previously known as the

credibility assessment). See 20 C.F.R. § 404.1529; Social Security

Ruling     (SSR)    16-3p,   2017   WL   5180304.     Plaintiff   claimed    to

experience severe, potentially disabling, symptoms. Yet the ALJ

gave   a   number    of   well-supported    reasons    for    concluding   that

Plaintiff’s reported symptoms were not as severe as he claimed

(see Tr. 88-90). The ALJ cited objective medical evidence that was

inconsistent with Plaintiff’s reports of excruciating low back

pain. (Tr. 88-89). See 20 C.F.R. § 404.1529(c)(4) (“[W]e will

evaluate your statements in          relation to the objective medical

evidence.”); SSR 16-3p, 2017 WL 5180304, at *5 (“[O]bjective

medical evidence is a useful indicator to help make reasonable

conclusions about the intensity and persistence of symptoms . . .

.”). In 2016, the low back MRI and CT showed mild degenerative

changes without any nerve root encroachment. (Tr. 88; see Tr. 415,

417-19).

       Although the 2017 MRI showed more significant degenerative

changes, they were nevertheless described as only mild-to-moderate

in severity. (Tr. 88; see Tr. 445-46). The ALJ likewise cited

clinical findings of normal gait, station, strength, coordination,

and reflexes in 2018. (Tr. 89 (citing Tr. 743, 824, 864)). While

Plaintiff protests that these findings occurred far after the

placement of his spinal cord stimulator, his argument ignores the

                                Page 10 of 13
Case: 5:20-cv-00113-JMH Doc #: 18 Filed: 08/20/21 Page: 11 of 13 - Page ID#: 991



fact that similarly normal (or minimally abnormal) examination

findings appear throughout the relevant period. (see, e.g., Tr.

340, 337, 334, 351-52, 364, 370, 374, 485-86, 524, 538, 731). The

ALJ also reasonably considered the fact that no doctor recommended

surgery. (Tr. 88; see Tr. 337, 352, 433). While Plaintiff took

medication, went to physical therapy, and received injections, the

generally conservative nature of his treatment was inconsistent

with    his    allegations   of     debilitating   pain.   See   20   C.F.R.    §

404.1529(c)(3)(iv)-(v) (ALJ considers the type of treatment when

evaluating symptoms); SSR 16-3p, 2017 WL 5180304, at *9 (“[I]f the

extent of the treatment sought by an individual is not comparable

with the degree of the individual’s subjective complaints, . . .

we     may    find   the   alleged    intensity    and   persistence    of     an

individual’s symptoms are inconsistent with the overall evidence

of record.”).

       Plaintiff argues that the ALJ did not consider his physical

therapy, injections, acupuncture, and medications in 2016 and

2017; but the ALJ discussed his pursuit of these modalities. (See

Tr. 88).       And contrary to Plaintiff,          more treatment does not

inherently mean that a claimant’s symptoms are more supported. See

20 C.F.R. § 404.1529(c)(3)(iv)-(v).

       Further       inconsistent     to   Plaintiff’s     claims     was    the

effectiveness of treatment, especially his spinal cord stimulator

(Tr. 88). See 20 C.F.R. § 404.1529(c)(3)(iv) (ALJ considers the

                                  Page 11 of 13
Case: 5:20-cv-00113-JMH Doc #: 18 Filed: 08/20/21 Page: 12 of 13 - Page ID#: 992



effectiveness of treatment when evaluating symptoms). The ALJ

recognized that, after placement of the stimulator, Plaintiff

“reported significantly less pain in his back and left [leg]” (Tr.

89; see Tr. 732 (reporting 75% pain relief)).

      Additionally,     the    ALJ      found   that       Plaintiff’s   reported

activities were inconsistent with his allegations of debilitating

pain (Tr. 90).       See id. § 404.1529(c)(3)(i) (ALJ considers a

claimant’s activities when evaluating symptoms). The ALJ discussed

Plaintiff’s ability to prepare meals, care for himself, help care

for family pets, do household chores (including sweeping, laundry,

and loading the dishwasher), drive, and go shopping (Tr. 90; see

Tr. 283-85, 303). The ALJ also found that Plaintiff’s reported

symptoms were inconsistent with his ability to “work[] on their

home to make it adequate for fostering children.” (Tr. 90; see Tr.

850-51, 853, 856). Plaintiff argues that he did not foster a child

because his back pain prevented it. (Tr. 89; see Tr. 732 (reporting

75% pain relief)).

      Finally, the ALJ found that Plaintiff’s reported activities

were inconsistent with his allegations of debilitating pain (Tr.

90). See id. § 404.1529(c)(3)(i) (ALJ considers a claimant’s

activities    when   evaluating      symptoms).       As    mentioned,   the   ALJ

considered the many activities that Plaintiff was able to perform

without   difficulty.     (Tr.    90;    see    Tr.   283-85,    303).   Although

Plaintiff contends that he never fostered a child, the ALJ cannot

                                 Page 12 of 13
Case: 5:20-cv-00113-JMH Doc #: 18 Filed: 08/20/21 Page: 13 of 13 - Page ID#: 993



be faulted for considering his intent to do so in weighing his

subjective claims of excruciating pain.

                                  CONCLUSION

      For the above-stated reasons, IT IS HEREIN ORDERED as follows:

      (1)   That the Commissioner’s final decision be, and the same

            hereby is, AFFIRMED.

      (2)   That Defendant’s motion for summary judgment (DE 12) be,

            and the same hereby is, GRANTED.

      (3)   That Plaintiff’s motion for summary judgment (DE 10) be,

            and the same hereby is, DENIED.

      (4)   A separate judgment in conformity herewith shall this

            date be entered.

      This the 20th day of August, 2021.




                               Page 13 of 13
